Considering that this litigation involves the scope and effect of colonial patents of wide local interest we should facilitate plaintiff’s appeal to the Court of Appeals so as to obtain a final determination of the town’s rights. The execution of the judgment by the town’s entry into possession with the possible removal of plaintiff’s pier and bulkhead pending the disposal of this appeal would leave a regrettable injury and deprivation of plaintiff’s rights should the present judgment not be upheld. The order appealed from is, therefore, reversed, with $10 costs and disbursements, and plaintiff’s motion for stay of execution pending the present appeal to the Court of Appeals granted upon plaintiff executing an undertaking in the sum of $5,000 to pay defendant’s damages and costs. Jenks, P. J., Stapleton, Mills, Rich and Putnam, JJ., concurred.